Cite as 2015 Ark. 172

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-15-161

DANIEL PEDRAZA                                     Opinion Delivered April   16, 2015
                               PETITIONER
                                                   PRO SE PETITION FOR WRIT OF
V.                                                 MANDAMUS
                                                   [DREW COUNTY CIRCUIT COURT
                                                   NO. 22CR-12-37]
HONORABLE SAM POPE, JUDGE
                 RESPONDENT

                                                   PETITION DENIED.


                                         PER CURIAM


       Petitioner Daniel Pedraza filed a pro se petition for writ of mandamus in this court in

which he alleges that the Honorable Sam Pope, Circuit Judge, has failed to timely provide a

ruling on a pro se petition for postconviction relief under Arkansas Rule of Criminal Procedure

37.1 (2014) that petitioner filed in the Drew County Circuit Court on August 13, 2014. In the

mandamus petition, petitioner requests an order directing the judge to rule on his Rule 37.1

petition, which challenged petitioner’s guilty plea entered in Drew County to first-degree murder

and his subsequent sentencing by a jury to life imprisonment. On appeal, this court affirmed

the sentencing order. Pedraza v. State, 2014 Ark. 298, 438 S.W.3d 226.

       Judge Pope has filed a response to the mandamus petition. Both parties agree that the

Rule 37.1 petition was reassigned to Judge Pope on September 17, 2014, after the judge

originally assigned recused. Judge Pope contends that he has not had sufficient time to review

the trial transcript to determine whether a hearing is required or whether counsel should be
                                        Cite as 2015 Ark. 172

appointed.1 The respondent further asserts that the matter will not have finally been submitted

for a decision until these initial questions can be resolved.

       Petitioner was initially charged with capital murder, and he entered his negotiated plea

to first-degree murder after voir dire had been completed and the jury selected for trial. As the

response indicates, sentencing required a two-day hearing, and the record in this court for the

sentencing proceedings was 2259 pages.

       A writ of mandamus is issued by this court only to compel an official or a judge to take

some action, and, when requesting a writ, a petitioner must show a clear and certain right to the

relief sought and the absence of any other remedy. Mason v. Hobbs, 2015 Ark. 20, ___ S.W.3d

___ (per curiam). A writ of mandamus will not lie to control or review matters of discretion. Id.

       It is crucial to our judicial system that trial courts retain the discretion to control their

dockets, and the independence of the bench in our judicial system requires that the trial judge

control his docket and the disposition of matters filed. Eason v. Erwin, 300 Ark. 384, 781 S.W.2d
1 (1989). Nevertheless, a judge is required to dispose of all judicial matters promptly, and where

there has been no good cause shown to justify a delay in ruling on a Rule 37.1 petition, a writ

of mandamus is granted. Ladwig v. Davis, 340 Ark. 415, 10 S.W.3d 461 (2000) (per curiam).

Where a respondent judge did not provide an explanation for delay in acting on a pleading, this

court has granted the writ. Urquhart v. Davis, 341 Ark. 653, 19 S.W.3d 21 (2000) (per curiam).

       Judge Pope has in this case stated good cause for the delay so far, in that, not having

presided over the proceedings previously, he requires some time to familiarize himself with the



       1
           The Rule 37.1 petition included a request that counsel be appointed for the proceedings.
                                                  2
                                       Cite as 2015 Ark. 172

transcript and the record of those proceedings. A matter relating to the incarceration of a

prisoner, by its nature, is one that should be given priority, and petitioner is entitled to a prompt

ruling on his rule 37.1 petition even though adequate time to review voluminous records may

be essential to fairly evaluate the issues. We accordingly deny the petition for writ of mandamus,

yet urge the court to promptly attend to the matter and dispose of the Rule 37.1 petition

appropriately.

       Petition denied.

       Daniel Pedraza, pro se petitioner.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for respondent.




                                                 3